772 N.W.2d 344 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tara Lee KERSEY, Defendant-Appellant.
Docket No. 131956. COA No. 270676.
Supreme Court of Michigan.
September 28, 2009.
On order of the Court, the application for leave to appeal the July 6, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the foregoing is a true and complete copy of the order entered at the direction of the Court.